Citation Nr: 0101525	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hepatitis C, 
including as a result of exposure to Agent Orange.

2.  Entitlement to a permanent and total nonservice-connected 
disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO), that denied the above claims.

The veteran has also claimed entitlement to service 
connection for diabetes mellitus, glaucoma, a lumbar spine 
disability, cirrhosis of the liver, and osteoarthritis.  See 
VA Form 9, dated November 2, 1999.  These claims have not yet 
been adjudicated and are referred to the RO for appropriate 
action.  


REMAND

The veteran contends that he is entitled to be service 
connected for hepatitis C.  He also contends that he is 
entitled to a permanent and total nonservice-connected 
disability rating for pension purposes, based on his 
currently being unemployable due to nonservice-connected 
disabilities.  After a review of the file, the Board is of 
the opinion that additional development should be undertaken 
prior to appellate review.

Regarding the service connection issue, the Board notes that 
the record still needs a fully informed, competent answer to 
the questions of (1) whether a diagnosis of hepatitis C is 
warranted at this time; and (2) whether it is at least as 
likely as not that the hepatitis C that was first diagnosed 
many years after service, if currently manifested, is 
causally related to service.  The veteran should be examined 
by an appropriate VA specialist, who should also request any 
tests and studies necessary to confirm the current 
manifestation of hepatitis C, and provide answers to both 
questions.  In answering the second question, he or she 
should be asked to comment on an unsigned October 2000 
opinion from a private medical consultant that is of record, 
according to whom "it is as likely as not that the 
[veteran's] Hepatitis C ... was transmitted during sexual 
encounters with high-risk individual/s or hepatitis C 
carriers during service."

Regarding the nonservice-connected pension issue, the Board 
agrees with the veteran's representative's argument in his 
written brief presentation of November 2000 to the effect 
that a medical examination "must be performed [in this case] 
... to determine the percentage of impairment caused by each 
[nonservice-connected] disability in order to determine 
whether the veteran is totally and permanently disable[d]."  
Such an examination has not yet been conducted.

Finally, the veteran was awarded Social Security 
Administration (SSA) disability benefits; however, his 
complete SSA records have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran also 
reportedly underwent a liver biopsy in September 1999, and 
these records should be requested on remand.

The need to undertake the above additional development is in 
accordance with VA's duty to assist every claimant in the 
development of his or her claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

In view of the above, this case is remanded to the RO for the 
following development:

1.  Request that the veteran provide a 
list of those who have treated him for 
hepatitis C, including at the time of the 
initial diagnosis in 1998 and at the time 
of the liver biopsy in September 1999, and 
for any other disabilities.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file. 

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA examination by an appropriate 
specialist.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material in its 
entirety, including the service medical 
records.  All necessary diagnostic tests, 
including serologic and liver function 
tests, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Following examination of the veteran, the 
examiner should state whether or not the 
veteran suffers from residuals of 
hepatitis, and if so, which type, i.e., 
hepatitis A, B, C, etc.  It is requested 
that the examiner discuss the prior 
medical evidence regarding the veteran's 
claimed hepatitis (including the October 
2000 opinion from a private medical 
consultant to the effect that "it is as 
likely as not that the [veteran's] 
Hepatitis C ... was transmitted during 
sexual encounters with high-risk 
individual/s or hepatitis C carriers 
during service")
and reconcile any contradictory evidence, 
such as laboratory studies, diagnoses, 
etc. 

If a diagnosis of hepatitis is warranted, 
the examiner should render an opinion as 
to the most likely cause and date of onset 
of the condition.  It is at least as 
likely as not that the current hepatitis 
is related to any in-service disease or 
injury (i.e., risk factors)?  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

4.  Afford the veteran a complete and 
thorough VA general medical examination 
(and additional special examinations, if 
indicated) evaluating all of his 
previously diagnosed disorders.  The 
examiner(s) should be provided a copy of 
this remand and the veteran's entire 
claims folder.  The examiner(s) is asked 
to indicate that he or she has reviewed 
this material in its entirety.  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  

Specifically, the examiner(s) should 
describe the level of disability 
attributable to the following conditions:  
(1) hepatitis; (2) diabetes mellitus; (3) 
any foot disabilities; (4) any lumbar 
spine disabilities; (5) any arthritis, 
including of the hips and shoulders ; (6) 
any eye disabilities; (7) any cirrhosis 
of the liver; (8) any carpal tunnel 
syndrome; and (9) any other disorders 
noted in connection with the examination.

All ranges of motion should be reported 
in degrees and the examiner(s) is asked 
to describe what normal range of motion 
for the affected parts would be.  The 
examiner(s) should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result during 
flare-ups or on use.  

The examiner(s) must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by each 
disability identified on examination.

The examiner(s) should also state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.

A complete rationale should be given for all 
opinions and conclusions expressed.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO must also ensure that all 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. §§ 5103, 
5103A, and 5107) has been undertaken.

6.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.

With respect to the pension claim, consider 
each of the veteran's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for Rating 
Disabilities to determine the percentage of 
impairment caused by each disability.  

If applicable, a determination should be 
made, and adequate rationale should be 
provided, as to whether any of the 
disabilities are the result of the veteran's 
willful misconduct.  The RO should consider 
whether the veteran is permanently and 
totally disabled under the "average person" 
standard of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15 or the "unemployability" 
standard of 38 C.F.R. § 4.17.  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(2000).

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


